DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/312,506 filed on June 10th, 2021. Claims 1-15 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of applications DE 10 2018 132 182.1 and EP 191 58 621.3 filed on December 13th, 2018 and February 21st, 2019, respectively. Certified copies were received on June 10th, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10th, 2021 and October 25th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figs. 3 and 5 disclose duplicate reference numerals (21) and no reference numeral for the second surface (22) recited in the claims. Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Claim Objections
	Regarding Claim 1 (line 10), please change the recitation of “wherein the first surface (21) in the first position (A) and a second surface (22)” to - - wherein the first surface (21) in the first position (A) and [[a]] the second surface (22) - - as antecedent basis has already been established in claim 1 (line 8).	

	Regarding Claim 11 (line 4-5), please change the recitation of “which the
locking element (15)” to - - which the at least one locking element (15) - - as this feature is previously referred to in claim 1 (line 6).

	Regarding Claim 12 (lines 3-4), please correct the reference numerals in the recitation of “formed by at least one surface (A), that the at least one surface (F)” with the reference numerals shown in Figs. 3 and 5, or remove them from the recitation.

	Regarding Claim 12 (lines 4-7), please change the recitation of “which the locking element (15) contacts the notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of the locking element (15)” to - - which the at least one locking element (15) contacts the at least one notch (76, 77) in the first position (A) or the second position (B), and that the two contact areas (C1, C2) are spaced apart from a line (L) which runs through a geometric center point (S) of the at least one locking element (15) - - as these features are previously referred to in claims 1 (line 6) and 12 (line 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (line 1), in the recitation of “A lock actuator (1), in particular a lock actuator (1) of a park lock (2)” it is unclear whether Applicant intends to recite a lock actuator or a park lock actuator. Also, Applicant’s use of the term “particular” leads to confusion over the intended scope of the claim. The lack of clarity renders the claim indefinite. See MPEP 2173.05(c)(I) - Narrow and Broader Ranges in the Same Claim and MPEP 2173.05(d) - Exemplary Claim Language ("for example," "such as").

Regarding Claim 1 (lines 14-15), in the recitation of “at least the first surface (21) and/or the second surface (22) are or is inclined in relation to the wedge surface (23) with a second gradient (M2)” it is unclear from the disclosure how the embodiment seen in Figs. 3 and 5 could disclose and support the multiple embodiments recited in claim 1 (lines 14-15). While Fig. 3 does disclose a first surface (21) is inclined in relation to a wedge surface (23) with a second gradient, a second surface (22) is not inclined in relation to the wedge surface (23) with the second gradient (M2).  Examiner would strongly encourage an interview to discuss the Examiner’s interpretation of “and/or” limitations and any amendments to overcome this rejection. The lack of clarity renders the claim indefinite.

Regarding Claim 2 (lines 2-3), the recitation of “the at least one first and/or the second surface” lacks antecedent basis. The recitations of “a first surface (21) and a second surface (22)” and “at least the first surface (21) and/or the second surface (22)” recited in claim 1 (lines 8-9 and 14) do not establish antecedent basis for the “at least one first and/or the second surface” recited in claim 2 (lines 2-3). The lack of clarity renders the claim indefinite.

Regarding Claim 3 (lines 2-3), the recitation of “the at least one first and/or the second surface” lacks antecedent basis. The recitations of “a first surface (21) and a second surface (22)” and “at least the first surface (21) and/or the second surface (22)” recited in claim 1 (lines 8-9 and 14) do not establish antecedent basis for the “at least one first and/or the second surface” recited in claim 3 (lines 2-3). The lack of clarity renders the claim indefinite.

Regarding Claim 6 (lines 2-4), in the recitation of “the actuating element (10) and/or the at least one locking element (15) are or is mounted in the actuator housing” it is unclear from the disclosure how the embodiment seen in Figs. 1-2 and 4 could disclose and support the multiple embodiments recited in claim 6 (lines 2-4). While Fig. 1 does disclose an actuating element (10) and at least one locking element (15) mounted in an actuator housing (30), Fig. 1 does not disclose the actuating element (10) mounted in the actuator housing (30) and the at least one locking element (15) not mounted in the actuator housing (30), and vice versa. Examiner would strongly encourage an interview to discuss the Examiner’s interpretation of “and/or” limitations and any amendments to overcome this rejection. The lack of clarity renders the claim indefinite.

Regarding Claim 11 (lines 1-3), in the recitation of “A park lock (2), in particular for use in a motor vehicle with automatic transmission, with the lock actuator (1) according to the preamble of claim 1” it is unclear from the disclosure what structure Applicant intends to incorporate from claim 1. Applicant could recite “A park lock (2), clarity renders the claim indefinite. See MPEP 2173.05(f) - Reference to Limitations in Another Claim.

Regarding Claim 12 (lines 1-2), in the recitation of “The park lock (2) according to claim 1” it is unclear from the disclosure what park lock Applicant is referring to as claim 1 recites “A lock actuator (1)”. Applicant could recite “The park lock (2) according to claim 11” to clarify the invention. The lack of clarity renders the claim indefinite.

Claims 2-15 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (US 4,295,413).

Regarding Claim 1, Kamimura teaches a lock actuator (Fig. 1, “cylinder” 1), in particular a lock actuator of a park lock, which is arranged in a longitudinal axis (see Fig. 1), comprising:
a movable and actuatable actuating element (“ram” 7), which can be moved into a first position and into a second position and comprises a locking slotted guide (Fig. 9, “lower engaging portion” 56, “inclined portion” 59 and “upper engaging portion” 57), 
at least one locking element (“locking members” 39) which is held displaceably relative to the locking slotted guide (56, 59, 57), 
wherein the locking slotted guide (56, 59, 57) has a first surface (56) and a second surface (57), which are connected to a gradient by a wedge surface (59), and 
wherein the first surface (56) in the first position and a second surface (57) in the second position are in operative contact with the at least one locking element (39), characterized in that at least the first surface (56) and/or the second surface (57) are or is inclined in relation to the wedge surface (59) with a second gradient (59; see 112(b) rejection above).

Regarding Claim 2, Kamimura teaches the lock actuator according to claim 1, 
characterized in that the gradient of the wedge surface (Fig. 9, 59) and the second gradient (57) of the at least one first (56) and/or the second surface (57) is at most 2:1 (see Fig. 9).  

Regarding Claim 3, Kamimura teaches the lock actuator according to claim 1, 
characterized in that the gradient of the wedge surface (Fig. 9, 59) and the second gradient (57) of the at least one first (56) and/or the second surface (57) point in the same direction (see Fig. 9).  

Regarding Claim 4, Kamimura teaches the lock actuator according to claim 1, 
characterized in that the actuating element (Fig. 1, 7) is linearly movable in the longitudinal axis (see Fig. 1), or that the actuating element (7) is rotatable about the longitudinal axis (see Fig. 1).  

Regarding Claim 6, Kamimura teaches the lock actuator according to claim 1, 	characterized in that an actuator housing (Fig. 1, “piston” 6) is provided, and that the actuating element (7) and/or the at least one locking element (39) are or is mounted in the actuator housing (6).  

Regarding Claim 7, Kamimura teaches the lock actuator according to claim 1, 
characterized in that a return spring (Fig. 1, “spring” 68) is provided, and that the return spring (68) holds the actuating element (7) in a preloaded actuator starting position in the first position or the second position (see Fig. 1).  

Regarding Claim 8, Kamimura teaches the lock actuator according to claim 7, 
characterized in that the first surface (Fig. 9, 56) or the second surface (57) of the locking slotted guide (56, 59, 57) is inclined (see Fig. 9), which is in operative contact with the at least one locking element (39) in the actuator starting position (see Fig. 9).  

Regarding Claim 9, Kamimura teaches the lock actuator according to claim 1, 
characterized in that the locking slotted guide (Fig. 9, 56, 59, 57) is designed as a sleeve (Figs. 1 and 9, 7), and that the sleeve (7) is arranged on the actuating element (7).  

Regarding Claim 10, Kamimura teaches the lock actuator according to claim 1, 
characterized in that the at least one locking element (Fig. 1, 39) is a locking ball or a locking pin (see Fig. 1).  

Regarding Claim 11, Kamimura teaches a park lock (see Fig. 1), in particular for use in a motor vehicle with automatic transmission, with the lock actuator (1) according to the preamble of claim 1 and a cylinder (6) which can be lifted in the longitudinal axis (left and right in Fig. 1), 
wherein the cylinder (6) comprises a latching link (Fig. 2, “radial bores” 38) with which the locking element (39) can engage in the first position or the second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (US 9,383,012), hereinafter Popp, in view of Kamimura (US 4,295,413).

Regarding Claim 1, Popp teaches a lock actuator (Fig. 1, “device” 1), in particular a lock actuator of a park lock, which is arranged in a longitudinal axis (“axis” 29), comprising:
a movable and actuatable actuating element (“armature rod” 19), which can be moved into a first position and into a second position (Abstract - “device comprises a piston which axially moves, a retaining device which is self-activating when the piston is in an axial position in which the locking mechanism is open to hold the piston in the axial position in which the locking mechanism is open, and an actuating device for actuating a release element, which deactivates the retaining device. To hold the piston in an axial position in which the locking mechanism is closed, the retaining device is self-activating, and can be deactivated to enable the piston to move, starting from the axial position in which the locking mechanism is closed, to the axial position in which the locking mechanism is open”) and comprises a locking slotted guide (“release element” 18), 
at least one locking element (“spherical blocking elements” 26) which is held displaceably relative to the locking slotted guide (18).
Popp does not explicitly teach “wherein the locking slotted guide (20) has a first surface (21) and a second surface (22), which are connected to a gradient (M1) by a wedge surface (23), and - wherein the first surface (21) in the first position (A) and a second surface (22) in the second position (B) are in operative contact with the at least one locking element (15), characterized in that at least the first surface (21) and/or the second surface (22) are or is inclined in relation to the wedge surface (23) with a second gradient (M2)”.
Kamimura teaches a locking slotted guide (Fig. 9, 56, 59, 57) has a first surface (56) and a second surface (57), which are connected to a gradient by a wedge surface (59), and 
wherein the first surface (56) in a first position and the second surface (57) in a second position are in operative contact with at least one locking element (39), characterized in that at least the first surface (56) and/or the second surface (57) are or is inclined in relation to the wedge surface (59) with a second gradient (col. 11, line 13 - “both of the upper engaging portion 57 of the ram 7 and the radially inner end 41 of each of the locking members 39 may be slightly slanted as shown in FIG. 9”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the cam surfaces taught by Popp with the cam surfaces taught by Kamimura, such that “wherein the locking slotted guide (20) has a first surface (21) and a second surface (22), which are connected to a gradient (M1) by a wedge surface (23), and - wherein the first surface (21) in the first position (A) and a second surface (22) in the second position (B) are in operative contact with the at least one locking element (15), characterized in that at least the first surface (21) and/or the second surface (22) are or is inclined in relation to the wedge surface (23) with a second gradient (M2)”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a lower engaging surface for the locking element of Popp to rest on. See MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 2, Popp and Kamimura teach the lock actuator according to claim 1, 
Kamimura teaches characterized in that the gradient of the wedge surface (Fig. 9, 59) and the second gradient (57) of the at least one first (56) and/or the second surface (57) is at most 2:1.  

Regarding Claim 3, Popp and Kamimura teach the lock actuator according to claim 1, 
Kamimura teaches characterized in that the gradient of the wedge surface (Fig. 9, 59) and the second gradient (57) of the at least one first (56) and/or the second surface (57) point in the same direction (see Fig. 9).  

Regarding Claim 4, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that the actuating element (Fig. 1, 19) is linearly movable in the longitudinal axis (29), or that the actuating element (19) is rotatable about the longitudinal axis (29; see Fig. 1).  

Regarding Claim 5, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that the lock actuator (Fig. 1, 1) is an electromagnetic lock actuator (“electromagnetic actuating device” 17), and that the actuating element (19) is electromagnetically movable (see Fig. 1).  

Regarding Claim 6, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that an actuator housing (“cylinder” 4) is provided, and that the actuating element (19) and/or the at least one locking element (26) are or is mounted in the actuator housing (4).  

Regarding Claim 7, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that a return spring (Fig. 1, “spring device” 22) is provided, and that the return spring (22) holds the actuating element (19) in a preloaded actuator starting position in the first position or the second position (see Fig. 1).  

Regarding Claim 8, Popp and Kamimura teach the lock actuator according to claim 7, 
Kamimura teaches characterized in that the first surface (Fig. 9, 56) or the second surface (57) of the locking slotted guide (taught in combination with Popp) is inclined (see Fig. 9), which is in operative contact with the at least one locking element (taught by Popp) in the actuator starting position (see Fig. 9 of Kamimura and Fig. 1 of Popp).  

Regarding Claim 9, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that the locking slotted guide (Fig. 1, 18) is designed as a sleeve (see Fig. 1), and 
that the sleeve (18) is arranged on the actuating element (19).  

Regarding Claim 10, Popp and Kamimura teach the lock actuator according to claim 1, 
Popp teaches characterized in that the at least one locking element (Fig. 1, 26) is a locking ball or a locking pin (see Fig. 1).  

Regarding Claim 11, Popp teaches a park lock (“locking mechanism” 2), in particular for use in a motor vehicle with automatic transmission, with the lock actuator (taught by Popp and Kamimura) according to the preamble of claim 1 and a cylinder (“piston unit” 5) which can be lifted in the longitudinal axis (29), 
wherein the cylinder (5) comprises a latching link (“recess” 27 and “recess” 28) with which the locking element (26) can engage in the first position or the second position (see Fig. 1).  

Regarding Claim 12, Popp and Kamimura teach the park lock according to claim 1, 
Popp teaches characterized in that the latching link (Fig. 1, 27, 28) has at least one notch (27, 28), that the at least one notch (27, 28) is formed by at least one surface (27, 28), that the at least one surface (27, 28) has two contact areas (“surfaces” 27A, 27B and “surfaces” 28A, 28B) at which the locking element (26) contacts the notch (27, 28) in the first position or the second position (see Fig. 1; col. 7, line 3 - “blocking elements 26 rest against the release element 18 essentially at the diameter level of the cylindrical section 18A and are pressed radially outward through the radial bores 16 of the component 23 fixed to the housing into a first recess 27 formed in the piston unit 5”), 
and that the two contact areas (27A, 27B and 28A, 28B) are spaced apart from a line (Examiner Fig. 1, L) which runs through a geometric center point (S) of the locking element (26).

    PNG
    media_image1.png
    103
    180
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Popp

Regarding Claim 13, Popp and Kamimura teach the park lock according to claim 12, 
Popp teaches characterized in that the two contact areas (Fig. 1, 27A, 27B and 28A, 28B) are arranged in the longitudinal axis (29) on opposite sides of the line (Examiner Fig. 1, L).  

Regarding Claim 14, Popp and Kamimura teach the park lock according to claim 12, 
Popp teaches characterized in that the at least one notch (Fig. 1, 27, 28) is U-, V- or trapezoid-shaped (see Fig. 1).  

Regarding Claim 15, Popp teaches a motor vehicle with automatic transmission, having at least one park lock according to claim 11 (taught by Popp and Kamimura; Abstract - “A device for actuating a locking mechanism, in particular for actuating a parking lock of a vehicle having an automatic transmission”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Schmid (US 6,823,976), Lee (KR 2014 0126 112), Die (EP 2 458 226) and Mayr (DE 10 2007 000 637) listed in the attached "Notice of References Cited" disclose similar hydraulic valves comprising locking slotted guides related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659